Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 11, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-11138382-A, hereinafter JP’382.
Regarding claim 1, JP’382 discloses a machine tool comprising a tool spindle having a collet chuck 8 and a spindle motor (Note: the spindle is rotated via a motor), 5an air channel which runs radially outside of the collet chuck, wherein the collet chuck 8 has at least two clamping jaws 8 which are configured for receiving and releasing a tool (See Figures 1-4), and wherein the air channel (2a,3a) is configured as a sealing air channel and forms a positive pressure chamber 3b at least partially above the clamping jaws (See Figures 1-4).  
Regarding claim 2, JP’382 discloses wherein the positive pressure chamber 3b terminates in an annular gap 4b (See Figures 1-4).  
Regarding claim 4, JP’382 discloses 20wherein an annular gap 4b located downstream of the positive pressure chamber 3b has an orientation coaxial to the tool axis.
Regarding claim 5, JP’382 discloses 25wherein the tool has at least one annular flange (Note: the tool holder 5 has an annular flange) which protrudes radially to the outside, and wherein the sealing air channel terminates at the annular flange (See Figures 1-4).  
Regarding claim 11, JP’382 discloses wherein the annular gap 4b which is covered and/or limited by an annular flange (Note: the flange formed on the tool holder 5) has a radial orientation or an orientation which deviates from the radial orientation by between -5 and 30° to the front, relative to the tool spindle (See Figures 1-4).  
Regarding claim 12, JP’382 discloses wherein the annular gap 4b has an axial orientation or an orientation which deviates from the axial orientation by a maximum of -5 and 30°, relative to the tool spindle (See Figures 1-4).  
Regarding claim 16, JP’382 discloses 15wherein the machine tool is a lathe grinding machine (Note: the machine tool of JP’382 is fully capable of being used in a lathe grinding apparatus).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9, 10, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-11138382-A, hereinafter JP’382.
Regarding claim 3, JP’382 discloses the machine tool of claim 1 as set forth above.  JP’382 further discloses an annular gap 4b located downstream of the positive pressure chamber 3b (See Figures 1-4).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the gap size to be between 0.03mm and 0.5mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the size of the annular gap in order to prevent cutting fluid from entering the tool holding area.
Regarding claim 9, JP’382 discloses the machine tool of claim 1 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify JP’382 such that the sealing air channel is fed at a positive pressure of between 0.5 bar and 4 bar and has a flow volume of between 5 liters per minute and 50 liters per minute since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the pressure and flow volume in order to prevent the intrusion of cutting fluid into the tool holding area.
Regarding claim 10, JP’382 discloses the machine tool of claim 1 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify JP’382 such that when the collet chuck is open, the compressed air source may output an air impulse of more than 6 bar along the collet chuck and the tool for cleaning chips from the collet chuck.  In this case, one of ordinary skill in the art would modify the output air impulse to be more than 6 bar along the collet in order to prevent the intrusion of cutting fluid into the tool holding area.
Regarding claim 17,  JP’382 discloses the machine tool of claim 1 as set forth above.  JP’382 further discloses an annular gap 4b located downstream of the positive pressure chamber 3b (See Figures 1-4).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the gap size to be between 0.08 and 0.15mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the size of the annular gap in order to prevent cutting fluid from entering the tool holding area.  
Regarding claim 20, JP’382 discloses wherein the tool spindle comprises a spindle housing (See Figures 1-4),19 wherein the positive pressure chamber 3b ends at the upper end of the spindle housing, at the annular gap 4b, and wherein both the tool or the tool spindle and the spindle casing, also at the upper end, are made from a solid and undeformable material (See Figures 1-4).  
Regarding claim 21, JP’382 discloses wherein the gap width is constant within a tolerance of 5 percent of the gap width, in all operating modes and operation states of the machine tool (See Figures 1-4).  


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-11138382-A, hereinafter JP’382, in view of EP-3338945-A1, hereinafter EP’945.
Regarding claim 13, JP’382 discloses the machine tool of claim 1 as set forth above.  JP’382 does not disclose wherein a plurality of nozzles is arranged distributed around the tool at the tool spindle, said nozzles being directed at least partially to a machining area between the tool and the workpiece and being provided in a nozzle plate which extends in a shape of a circular ring.  EP’945 discloses a machine tool (See Figure 2a) having a plurality of nozzles 26a distributed around a tool at a tool spindle (See Figure 2a), said nozzles 2a being directed at least partially to a machining area between the tool and the workpiece and being provided in a nozzle plate 26 which extends in a shape of a circular ring (See Figure 2a).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify JP’382, in view of EP’945, such that the machine tool includes a plurality of nozzles distributed around the tool spindle in order to provide coolant to the machining area.

Allowable Subject Matter
Claims 6, 7, 8, 14, 15, 18, 19, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722